DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 8/27/2019.
Applicant’s addition of claim(s) 9-17 is/are acknowledged.
Claim(s) 2, 6 is/are canceled.
Claim(s) 1, 3-5, 7-8 is/are amended.
Claim(s) 1, 3-5, 7-17 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-045229, filed on 3/9/2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.







The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
- first detector in claims 1, 3-5, 9-11
- second detector in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informality: “A drive mode switching control method executed by a device for switch of a drive mode of a vehicle” in the preamble of the claim is unclear.  Examiner suggests the amendment, “A drive mode switching control method executed by a device for switching of a drive mode of a vehicle”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claim(s) 1, 3-5, 7-17  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “hold a determination result” in line 11 is unclear. A determination result of what? It is unclear what the “determination result” is in relation to the rest of the limitation. For the purposes of examination, the examiner is interpreting the “determination result” to be a result of the determination by the “driver state determination unit” of “where the state of the driver is a state of being able to perform a driving operation in the manual drive mode” as recited in lines 8-10 of claim 1. Stated another way, Applicant has not clearly defined a relationship between the “determination result” and any other claimed component. See MPEP § 2172.01.
Regarding claim 1, the limitation “in response to the determination result by operation as the driver state determination unit immediately before detection of the emergency override operation that the state of the driver is the state of being able to perform the driving operation in the manual drive mode” in lines 17-21 is unclear. As currently drafted, this scope of this limitation is that the “driver state determination unit” detects the “emergency override operation”, which does not make sense as it contradicts the previous limitations in the claim which describe the functions of the “driver state determination unit” and the “operation determination unit”. The examiner suggests the following amendment, which is also being used for the purposes of examination:
, immediately before detection of the emergency override operation, that the state of the driver is the state of being able to perform the driving operation in the manual drive mode”
Regarding claim 1, the limitation “in response to the determination result by operation as the driver state determination unit after detection of the non-emergency override operation that the state of the driver is the state of being able to perform the driving operation in the manual drive mode” in lines 24-27 is unclear. As currently drafted, this scope of this limitation is that the “driver state determination unit” detects the “non-emergency override operation”, which does not make sense as it contradicts the previous limitations in the claim which describe the functions of the “driver state determination unit” and the “operation determination unit”. The examiner suggests the following amendment, which is also being used for the purposes of examination:
“in response to the determination result by operation as the driver state determination unit, after detection of the non-emergency override operation, that the state of the driver is the state of being able to perform the driving operation in the manual drive mode”
Regarding claims 1 and 7, the term "immediately" in line 19 of claim 1 and line 18 of claim 7 are relative terms which render the claims indefinite. The term "immediately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree (para. 0050, 0067, 0068), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One person of ordinary skill in the art could reasonably have a different interpretation of the term “immediately” than another person of ordinary skill in the art. Therefore, the claim is indefinite. 	
Claims 3-5, 8-17 are rejected due to their dependency on a rejected base claim.

Allowable Subject Matter


Claim(s) 1, 3-5, 7-17 would be allowable if rewritten to overcome the claim objection and the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations: wherein when an operation determination unit is configured to determine whether an operation performed by a driver is an emergency override operation or a non-emergency override operation, and a driver state determination unit is configured to determine that a state of a driver is being able to perform a driving operation in a manual drive mode, and wherein a first switching signal output unit is configured to output a signal for switching an automatic drive mode to the manual drive mode when it is determined that an emergency override operation is performed by the driver, and it is determined that the state of the driver is being able to perform the driving operation in a manual driving mode immediately before the detection of the emergency override operation; and
wherein when an operation determination unit is configured to determine whether an operation performed by a driver is an emergency override operation or a non-emergency override operation, and the driver state determination unit is configured to determine that a state of a driver is being able to perform a drive operation in a manual driving mode, and wherein a second switching signal output unit is configured to output a signal for switching the automatic drive mode to the manual drive mode when it is determined that a non-emergency override operation is performed by the driver, and it is determined that the state of the driver is being able to perform the driving operation in a manual driving mode after the detection of the emergency override operation.

The closest prior art of record includes the following:
Regarding claims 1 and 7, Fung (US-2013/0226408-A1) teaches a drive mode switching control device and drive mode switching control method executed by the drive mode switching control device for switching a drive mode of a vehicle (“vehicle 100”, Fig. 1) from an automatic drive mode to a manual drive mode, the drive mode switching control device comprising a processor (“ECU 150”, Fig. 1, “The ECU 150 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of the engine, as well as other components or systems of the motor vehicle 100.”, para. 0106) configured with a program (“software”, see para. 0106 citation above) to perform operations comprising: 
operation as an acquisition unit configured to acquire sensing data (“information from one or more optical sensing devices”, see para. 0110 citation below) representing a state (“state”, see para. 0175 citation below) of a driver (“driver”, see para. 0111 and 0175 citations below and Fig. 1) from a monitoring sensor (“optical sensing device 162”, Fig. 1) configured to monitor the state of the driver
(“In one embodiment, the ECU 150 can include a port 152 for receiving information from one or more optical sensing devices, such as an optical sensing device 162.”, para. 0110, “In one embodiment, the optical sensing device 162 may be installed in a portion of the motor vehicle 100 so that the optical sensing device 162 can capture images of the face and/or head of a driver or occupant.”, para. 0111,
“A response system can include provisions for detecting the state of a driver. In one example, the response system can detect the state of a driver by monitoring the eyes of a driver. FIG. 11 illustrates a schematic view of a scenario in which the response system 199 is capable of monitoring the state or behavior of a driver. Referring to FIG. 11, the ECU 150 may receive information from an optical sensing device 162.”, para. 0175,
“In step 452, the response system 199 may receive monitoring information”, para. 0165); 
(“a body state index of the driver”, see para. 0166 citation below, wherein the driver would have a “potentially slower reaction time” in operating the “steering” and “braking” of the vehicle, see para. 0154 citation below) in the manual drive mode, and hold a determination result (the limitation of “hold a determination result” is inherently taught by Fung, as the “body state index” calculated in “step 456” is utilized in “step 458”, see para. 0168 and Fig. 8, and wherein the “ECU” comprises “RAM”, para. 0106)
(“Next, in step 456, the response system 199 can determine a body state index of the driver. The term "body state index" refers to a measure of the drowsiness of a driver.”, para. 0166,
“As indicated in FIG. 5, upon detecting that a driver is drowsy or otherwise inattentive, the response system 199 may control the electronic stability control system 222, the anti-lock brake system 224, the brake assist system 226 and the brake pre-fill system 228 in a manner that compensates for the potentially slower reaction time of the driver. For example, in some cases, response system 199 may operate the electronic stability system 222 to improve steering precision and enhance stability. In some cases, response system 199 may operate the anti-lock brake system 224 so that the stopping distance is decreased. In some cases, response system 199 may control the brake assist system 226 so that an assisted braking force is applied sooner. In some cases, response system 199 may control the brake pre-fill system 228 so the brake lines are automatically pre-filled with brake fluid when a driver is drowsy. These actions may help to improve the steering precision and brake responsiveness when a driver is drowsy.”, para. 0154); 
operation as an operation determination unit configured to determine an operation performed by the driver (“vehicle operating information from one or more vehicle systems”, see para. 0165 citation below), based on a detection signal outputted from an in-vehicle sensor configured to detect a (Fung does not explicitly teach an in-vehicle sensor, however this limitation is inherent as Fung teaches receiving “vehicle operation information” in the form of, for example, “brake pressure”, “vehicle speed”, “yaw rate”, “wheel speed information”, “steering angle”, “lateral G”, “longitudinal G”, and “road friction” in para. 0165, and to receive such information from these vehicle systems would require sensors which output signals placed in the systems)
(“In step 454, the response system 199 can receive any kind of vehicle operating information from one or more vehicle systems. The type of operating information received during step 454 may vary according to the type of vehicle system involved. For example, if the current process is used for operating a brake assist system, the operating information received may be brake pressure, vehicle speed and other operating parameters related to a brake assist system. As another example, if the current process is used for operating an electronic stability control system, the operation information may include yaw rate, wheel speed information, steering angle, lateral G, longitudinal G, road friction information as well as any other information used for operating an electronic stability control system.”, para. 0165),
operation as a first switching signal output unit configured to output a switching signal for switching the automatic drive mode to the manual drive mode (“may operate a vehicle system using the control parameter”, see para. 0169 citation below, wherein a high “control coefficient”, e.g., 25% of Fig. 9 corresponds to Applicant’s “automatic drive mode” and low “control coefficient”, e.g., 0%, corresponds to Applicant’s “manual drive mode”, see Fig. 8 and para. 0170 citation below and wherein a switch occurs when the “control parameter 486”, Fig. 9, is calculated to be lower than its previous value in “step 460”, Fig. 7) in response to the determination result by operation as the driver state determination unit, that the state of the driver is the state of being able to perform the driving operation in the manual drive mode
(“In step 458, the response system 199 may determine a control parameter. The term "control parameter" as used throughout this detailed description and in the claims refers to a parameter used by one or more vehicle systems.”, para. 0168, 
“Following step 458, during step 460, the response system 199 may operate a vehicle system using the control parameter.”, para. 0169,
“FIGS. 8 and 9 illustrate schematic views of a general method for determining a control parameter using the body state index of the driver as well as vehicle operating information. In particular, FIG. 8 illustrates a schematic view of how the body state index can be used to retrieve a control coefficient. A control coefficient may be any value used in determining a control parameter. In some cases, the control coefficient varies as a function of body state index and is used as an input for calculating the control parameter. Examples of control coefficients include, but are not limited to: electronic stability control system coefficients, brake assist coefficients, blind spot zone warning coefficients, warning intensity coefficients, forward collision warning coefficients, lane departure warning coefficients and lane keep assist coefficients. Some systems may not use a control coefficient to determine the control parameter. For example, in some cases, the control parameter can be determined directly from the body state index.”, para. 0170).

Further regarding claims 1 and 7, Ichikawa (US-20170261981-A1) teaches a drive mode switching control device and drive mode switching control method executed by the drive mode switching control device for switching a drive mode of a vehicle (“a vehicle (not show), such as an automobile”, para. 0038) from an automatic drive mode to a manual drive mode (“An autonomous driving control is switched to manual driving when a determination section determines that the amount of operation by the driver is equal to or greater than a first threshold, before a predetermined time elapses since the autonomous driving control is automatically started.”, Abstract), the drive (“ECU 10”, Fig. 1, “the ECU 10 performs the autonomous driving control of the vehicle. The ECU 10 has a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM), for example.”, para. 0075, “The ECU 10 performs the controls…by executing a program loaded from the ROM into the RAM at the CPU.”, para. 0076) configured with a program (“program”, see para. 0076 citation above) to perform operations comprising: 
operation as an operation determination unit configured to determine whether an operation performed by the driver (“operation by the driver”, see para. 0124 citation below) is an emergency override operation (“YES” at “S104” or alternatively “YES” at “S105”, Fig. 3) or a non-emergency override operation (“NO” at “S104” or alternatively “NO” at “S105”, Fig. 3), based on a detection signal (“provides information”, see para. 0052 citation below) outputted from an in-vehicle sensor (“internal sensor unit 3”, Fig. 1) configured to detect a driving operation (“traveling condition of the vehicle”, see para. 0052 citation below) by the driver (see para. 0052 citation below)
(“In Step S102, the ECU 10 (see FIG. 1) then determines whether or not there is an operation by the driver (more specifically, an operation by the driver that interferes with the autonomous driving control), based on the amount of operation by the driver (the amount of operation may include the steering workload described above) detected by the internal sensor unit 3 (see FIG. 1), for example.”, para. 0124, “In Step S103, for example, the ECU 10 determines whether or not a predetermined time has elapsed since the autonomous driving control is automatically started.”, para. 0125, “In Step S104, the determination section 16b (see FIG. 2) determines whether or not the amount of operation (the amount of operation may include the steering workload described above) is equal to or greater than the first threshold.”, para. 0126, “In Step S105, the determination section 16b (see FIG. 2) determines whether or not the amount of operation (the amount of operation may include the steering workload described above) is equal to or greater than the second threshold.”, para. 0127,
“the internal sensor unit 3 serves as a detector that provides information about the traveling condition of the vehicle and about the amount of any of the steering operation, the accelerator operation and the brake operation by the driver of the vehicle (the amounts of operation include the steering workload described above). In order to obtain the information about the traveling condition of the vehicle, the internal sensor unit 3 includes at least one of a speed sensor, an acceleration sensor unit and a yaw rate sensor. Further, in order to detect the amount of the operation, the internal sensor unit 3 includes at least one of a steering sensor, an accelerator pedal sensor and a brake pedal sensor.”, para. 0052);
operation as a first switching signal output unit configured to output a switching signal for switching the automatic drive mode to the manual drive mode, in a case where a determination result by operation as the operation determination unit is the emergency override operation
(“In Step S106, the autonomous driving control is terminated, and switching from the autonomous driving control to the manual driving is performed.”, para. 0131); and wherein 
the processor is configured with the program to perform operations such that operation as the operation determination unit comprises: 
operation as a first detector (function of “ECU 10”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “first detector”, “the operation determination unit 613 may include individual units of: a first detector to execute the first detection processing of (1)”, para. 0045 of instant specification, wherein the “operation determination unit 613” is comprised by the “control unit 61” which “has a central processing unit (CPU) and a program memory that configure a computer” and “The control unit 61 includes…an operation determination unit 613…as control functions required for implementing the embodiment. Note that these control functions are all realized by causing the CPU to execute a program stored in the program memory”, para. 0037 of instant specification) configured to detect an override operation by the driver based on the detection signal (“In Step S102, the ECU 10 (see FIG. 1) then determines whether or not there is an operation by the driver”, see para. 0124 citation above); 
operation as a second detector (function of “ECU 10”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “second detector”, “the operation determination unit 613 may include individual units of:…a second detector to execute the second detection processing of (2)”, para. 0045 of instant specification, wherein the “operation determination unit 613” is comprised by the “control unit 61” which “has a central processing unit (CPU) and a program memory that configure a computer” and “The control unit 61 includes…an operation determination unit 613…as control functions required for implementing the embodiment. Note that these control functions are all realized by causing the CPU to execute a program stored in the program memory”, para. 0037 of instant specification) configured to detect a value (“amount of operation by the driver”, see para. 0124 citation above) based on an operation amount of the driving operation based on the detection signal; and 
operation as a threshold determination unit configured to determine whether the override operation detected by operation as the first detector is an emergency operation (“YES” at “S104”, Fig. 3), in accordance with whether the value based on the operation amount detected by operation as the second detector is equal to or more than a threshold value (“first threshold”, see para. 0126 citation above), and 
the value based on the operation amount comprises an operation acceleration value (“the internal sensor unit 3 includes at least…an acceleration sensor unit”, see para. 0052 citation above).


Fung teaches operation comprising acquiring sensor data representing a state of a driver, determining, based on said sensor data if the driver can perform a manual drive operation, determining an operation has been performed by the driver, and based on the determination that the driver can perform the manual drive operation and the determination that the operation has been performed by the driver, switching the automatic drive mode to the manual drive mode.
Ichikawa teaches operation comprising determining whether an operation performed by the driver is an emergency override or non-emergency override operation, and based on the determination that the operation is an emergency override operation, switching the automatic drive mode to the manual drive mode.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the inventions of Fung and Ichikawa to achieve the predictable result of switching the automatic drive mode to the manual drive mode based on the state of the driver and based on an emergency override operation being performed by the driver. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Fung in view of Ichikawa do not explicitly teach wherein the value based on the operation amount comprises an operation acceleration value obtained by differentiating an operation amount of the driving operation twice. Instead, Ichikawa teaches wherein the value (“amount of operation by the driver”, para. 0124) is an operation acceleration value (para. 0052). However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the “amount of operation by the driver” to be a twice differentiated value since Ichikawa also teaches utilizing positional values for the and Ichikawa teaches converting the “amount of operation by the driver” so that it can be compared to the “first threshold” in “S104” (“In the example shown in FIG. 1, a comparison object is used. The comparison object is converted into a numerical value for comparison with a threshold. The threshold is used for determining whether the autonomous driving control should be switched to a manual driving.”, para. 0041). Thus, to convert a steering angle as taught by Ichikawa in para. 0056 to a steering acceleration, the angle would be twice differentiated. 
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

However, Fung in view of Ichikawa do not explicitly teach wherein the output switching signal for switching the automatic drive mode to the manual drive mode is output in response to the determination result by operation as the driver state determination unit, immediately before detection of the emergency override operation, that the state of the driver is the state of being able to perform the driving operation in the manual drive mode, in a case where a determination result by operation as the operation determination unit is the emergency override operation; and
the output the switching signal in response to the determination result by operation as the driver state determination unit, after detection of the non-emergency override operation, that the state of the driver is the state of being able to perform the driving operation in the manual drive mode, in a case where the determination result by operation as the operation determination unit is the non-emergency override operation, and there is not an obvious motivation to combine these references to achieve the device as claimed in claim 1. 
Thus, the examiner could not find prior art to teach: wherein when an operation determination unit is configured to determine whether an operation performed by a driver is an emergency override operation or a non-emergency override operation, and a driver state determination unit is configured to determine that a state of a driver is being able to perform a driving operation in a manual drive mode, and wherein a first switching signal output unit is configured to output a signal for switching the automatic drive mode to the manual drive mode when it is determined that an emergency override operation is performed by the driver, and it is determined that the state of the driver is being able to perform the driving operation in a manual driving mode immediately before the detection of the emergency override operation; and
wherein when an operation determination unit is configured to determine whether an operation performed by a driver is an emergency override operation or a non-emergency override operation, and the driver state determination unit is configured to determine that a state of a driver is being able to perform a drive operation in a manual driving mode, and wherein a second switching signal output unit is configured to output a signal for switching the automatic drive mode to the manual drive mode when it is determined that a non-emergency override operation is performed by the driver, and it is determined that the state of the driver is being able to perform the driving operation in a manual driving mode after the detection of the emergency override operation.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665